     Case 1:20-cv-00118-AWI-SKO Document 16 Filed 07/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    EPHRAIM JENKINS,                                 Case No. 1:20-cv-00118-AWI-SKO (PC)

12                        Plaintiff,
                                                       ORDER DENYING MOTION FOR RELIEF
13           v.                                        FROM FILING FEE PAYMENTS

14    J. MCKAY, et al.,                                (Doc. 15)

15                        Defendants.
16

17          Plaintiff Ephraim Jenkins is a state prisoner proceeding in forma pauperis. On June 17,
18   2020, Plaintiff filed a notice of voluntary dismissal pursuant to Federal Rule of Civil Procedure
19   41(a)(1), and the Court subsequently closed this case. (Docs. 13, 14.) On July 23, 2020, Plaintiff
20   filed a motion requesting relief from the filing fee payments required by 28 U.S.C. § 1915(b).
21   (Doc. 15.)
22          Prisoners proceeding in forma pauperis are “required to pay the full amount of a filing
23   fee” of any civil action they initiate. 28 U.S.C. § 1915(b)(1). The in forma pauperis statute
24   provides that prisoners “shall be required to pay the full amount of a filing fee,” and the “court
25   shall assess and … collect … an initial partial filing fee of 20 percent” of the average monthly
26   deposits or average monthly balance in the prisoner’s trust account. 28 U.S.C. § 1915(b)(1)
27   (emphasis added). Additionally, “the prisoner shall be required to make monthly payments of 20
28   percent of the preceding month’s income.” Id. § 1915(b)(2) (emphasis added).
     Case 1:20-cv-00118-AWI-SKO Document 16 Filed 07/28/20 Page 2 of 2


 1            Therefore, according to the statute, the Court does not have discretion to waive the filing

 2   fee. The filing fee obligations and payment amounts are mandatory. See, e.g., Soares v. Paramo,

 3   No. 3:13-cv-02971-BTM-RBB, 2018 WL 5962728, at *2 (S.D. Cal. 2018); Cartwright v. Sparks,

 4   No. 1:94-cv-06044-AWI, 2012 WL 394175, at *1 (E.D. Cal. 2012); Adams v. Maricopa Cty.

 5   Sheriff's Office, No. 2:10-cv-01558-PHX-RCB, 2010 WL 4269528, at *1-2 (D. Ariz. 2010).

 6   Accordingly, the Plaintiff’s motion is DENIED.

 7
     IT IS SO ORDERED.
 8

 9   Dated:     July 27, 2020                                      /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                         2
